DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Non-Final Office action) is in response to the amendments and remarks filed on 04/01/2021. Claim 1 has been amended, claims 8-10 and 17-20 have been cancelled by the amendment of 04/01/2021 and claims 2-7 and 11-16 are as originally filed. The detail office action to the pending claims 1-7, 11-16 is as shown below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Response to Amendment
Applicant’s arguments with respect to the art rejection to claim(s) 1, 8-10 and 17-20 under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US patent publication number 2015/0365263, Zhang hereinafter) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, 11, 12  and 14, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geng et al. (US patent publication number 2018/0248, Geng hereinafter, previously cited by the Examiner).
Geng teaches a method (see figures 7-9 and 17 having inherent method for performing the disclosed functions), comprising:
performing joint encoding of a plurality of information bits to generate a plurality of encoded bit sequences (see encoder 704, 904 and 1704);
processing the plurality of encoded bit sequences by interleaving (see interleavers 708, 710, 912, 914, 1712) and tone mapping the encoded bit sequences with respect to a plurality of resource units (RUs) on an aggregate-RU basis (see discloses interleaver and mapper using S in par. [0084], [0087]) to generate a plurality of processed bit sequences (see LDPC tone mapper 812, 814); and
transmitting the plurality of processed bit sequences over the plurality of RUs (see 724-728, 932-938, RU1 and RUM at the transmission end  and RF transmitters in figure 17), as in claim 1.
See also for the disclosed subject matter with respect to size of RU allocation in figure 6 and as disclosed in par. [0083], where multiple RUs (claimed aggregated RUs basis) is not supported and solution for the support multiple RUs is disclosed in par. [0084]-[0086].
Further to the dependent claims 2, 3 and 5, Geng also teaches:
The method of Claim 1, wherein the processing of the plurality of encoded bit sequences comprises interleaving (see interleavers 708, 710, 912, 914, 1712) and tone mapping (see LDPC tone mapper 812, 814) the encoded bit sequences on the aggregate-RU basis (see discloses interleaver and mapper using multiple allocation of RUS in par. [0084], [0087]) by:
interleaving (see interleavers 708, 710, 912, 914, 1712) the plurality of encoded bit sequences with respect to an aggregate of the plurality of RUs (see discloses interleaver and mapper using multiple allocation of RUS in par. [0084], [0087]) to provide a plurality of interleaved bit sequences;
tone mapping (see LDPC tone mapper 812, 814)the plurality of interleaved bit sequences with respect to the aggregate of the plurality of RUs (see discloses interleaver and mapper using multiple allocation of RUS in par. [0084], [0087]) to provide the plurality of processed bit sequences; and parsing the plurality of processed bit sequences, as in claim 2.
The method of Claim 2, wherein the interleaving of the plurality of encoded bit sequences comprises interleaving, by a binary convolutional coding (BCC) interleaver (see BCC 
The method of Claim 2, wherein the tone mapping of the plurality of interleaved bit sequences comprises tone mapping, by a low-density parity-check (LDPC) tone mapper (see LDPC tone mapper 812, 814), the plurality of interleaved bit sequences with respect to one or more sizes of RUs with corresponding one or more tone mapper parameters, as in claim 5.
Further to the independent claim 11, Geng also teaches:
A method (see figures 7-9 and 17 having inherent method for performing the disclosed functions), comprising:
performing, by a processor (see processor118 in figure 1C) of an apparatus, joint encoding of a plurality of information bits to generate a plurality of encoded bit sequences (see encoder 704, 904 and 1704); and
processing, by the processor, the plurality of encoded bit sequences by interleaving  (see interleavers 708, 710, 912, 914, 1712) and tone mapping and tone mapping the encoded bit sequences with respect to a plurality of resource units (RUs) allocated to the apparatus on an aggregate-RU basis (see discloses interleaver using multiple allocation of RUS in par. [0084], [0087]) to generate a plurality of processed bit sequences by:
interleaving, by an interleaver of the processor, the plurality of encoded bit sequences with respect to an aggregate of the plurality of RUs to provide a plurality of interleaved bit sequences (see discloses interleaver and mapper using multiple allocation of RUS in par. [0084], [0087]);
tone mapping (see LDPC tone mapper 812, 814), by a tone mapper of the processor, the plurality of interleaved bit sequences with respect to the aggregate of the plurality of RUs to S in par. [0084], [0087]); and
parsing (see frequency parsers 720, 722, 928, 930 and 1724), by a parser of the processor, the plurality of processed bit sequences, as in claim 11. 
See also for the disclosed subject matter with respect to size of RU allocation in figure 6 and as disclosed in par. [0083], where multiple RUs (claimed aggregated RUs basis) is not supported and solution for the support multiple RUs is disclosed in par. [0084]-[0086].
Further to the dependent claims 12 and 4, Geng also teaches:
The method of Claim 11, wherein the interleaving of the plurality of encoded bit sequences comprises interleaving, by a binary convolutional coding (BCC) interleaver(see BCC encoder 704, 904 and 1704), the plurality of encoded bit sequences with respect to one or more sizes of RUs with corresponding one or more interleaver parameters, as in claim 12.
The method of Claim 11, wherein the tone mapping of the plurality of interleaved bit sequences comprises tone mapping, by a low-density parity-check (LDPC) tone mapper (see discloses interleaver and mapper using multiple allocation of RUS in par. [0084], [0087]) to generate a plurality of processed bit sequences (see LDPC tone mapper 812, 814 ), the plurality of interleaved bit sequences with respect to one or more sizes of RUs with corresponding one or more tone mapper parameters using multiple allocation of RUS in par. [0084], [0087], as in claim 14.
Allowable Subject Matter
Claims 4, 6, 7, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A non-patent publication, “A Tutorial on IEEE 802.11ax High Efficiency WLANs” published to Evgeny Khorov et al.,  discloses a resource allocation as defined by IEEE 802.11ax.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633